Title: From Thomas Jefferson to Wilson Miles Cary, 12 August 1787
From: Jefferson, Thomas
To: Cary, Wilson Miles



Dear Sir
Paris Aug. 12. 1787.

Your favor of Mar. 28. has been duly received and I thank you for the kind enquiries after my health and that of my daughter, still more for the information that the several members of your family are well. The distance to which I am removed renders that kind of intelligence more interesting, more welcome, as it seems to have given a keener edge to all the friendly affections of the mind. Time, absence, and comparison render my own country much dearer, and give a lustre to all it contains which I did not before know that it merited. Fortunatus’s wishing cap was always the object of my desire, but never so much as lately. With it I should soon be seated at your fireside to enjoy the society of yourself and family. I congratulate you on the additions to it which my neice is making; but tell her she has chosen a bad model for their heads. Neither the outside nor the in is worth her copying. I am in hopes therefore to hear that the hair of the next will indicate a better taste in the choice of the original from which she copies. You ask if we know a merchant in Bourdeaux who may be recommended for a consignment of tobacco. My acquaintance there is not extensive. There is a Mr. John Bondfeild of whom I  have a good opinion. He is an American, and is Agent there for the United states. If wine is your object, he is a good judge of that. He supplies me, as he had before done Doctr. Franklin, with very good. They cost now 30 sous a bottle, and 2 livres when 3. years old, which is the age before which they should not be drank. If you like white wines, ask for Sauterne which is the best in that country, and indeed is excellent. Mrs. Oster is arrived here, and is gone to settle herself among her friends in Lorraine. My younger daughter is arrived also, tho by a different route, and is in good health as well as her sister. It is difficult to say which of them is most anxious to get back to their own country.—We are here in a crisis of unknown issue. All the indications are of war, yet the desperate state of finances in the two principal parties, England and France, renders it so impossible for them to furnish supplies for a war, that we still presume they will come to an arrangement. They are endeavouring to do it, this country heartily, England thro’ compulsion from the voice of the nation and the wisest part of her ministry. A war between those two powers would, at the first blush, promise advantage to us. But it might perhaps do us more injury on the whole by diverting us from agriculture, our wisest pursuit, by turning us to privateering, plunging us into the vortex of speculation, engaging us to overtrade ourselves, and injuring our morals and in the end our fortunes. A steady application to agriculture with just trade enough to take off it’s superfluities is our wisest course. I beg leave to be presented to Mrs. Cary the elder and younger, to Mr. Cary, and the young ladies in the most affectionate terms, and that you will be yourself assured of the sentiments of esteem and respect with which I have the honour to be Dear Sir your most obedient humble servant,

Th: Jefferson

